Name: 86/276/EEC: Commission Decision of 4 June 1986 amending Decision 85/16/EEC authorizing the Italian Republic to continue to apply certain protective measures pursuant to Article 108 (3) of the Treaty (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-06-28

 Avis juridique important|31986D027686/276/EEC: Commission Decision of 4 June 1986 amending Decision 85/16/EEC authorizing the Italian Republic to continue to apply certain protective measures pursuant to Article 108 (3) of the Treaty (Only the Italian text is authentic) Official Journal L 171 , 28/06/1986 P. 0013 - 0016*****COMMISSION DECISION of 4 June 1986 amending Decision 85/16/EEC authorizing the Italian Republic to continue to apply certain protective measures pursuant to Article 108 (3) of the Treaty (Only the Italian text is authentic) (86/276/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 108 (3) thereof, Whereas, by Decision 85/16/EEC (1), the Commission authorized the Italian Republic to continue to apply certain protective measures to capital movements liberalized in accordance with the Council Directive of 11 May 1960 (2), as amended by the Directive of 18 December 1962 (3); Whereas the Italian authorities have since relaxed some of the restrictions on capital movements; whereas, in particular, the Italian Government has reduced the amount which must be lodged in a non-interest-earning bank deposit by residents investing in real estate abroad or acquiring foreign securities dealt in on a stock exchange; Whereas the circumstances underlying the adoption of that Decision have changed and there is accordingly reason to amend the authorization to apply protective measures; HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 85/16/EEC is hereby replaced by the following: 'ANNEX 1.2 // // // Type of operation // Restrictions authorized by way of derogation from Community provisions // // // Investments in real estate // Residents who construct or purchase real estate abroad are required to constitute a non-interest-earning bank deposit equivalent to 25 % of the value of the property. // Operations in securities // (a) Residents acquiring foreign securities dealt in on a stock exchange are required to constitute a non-interest-earning bank deposit equivalent to 25 % of the amount of the acquisition, provided that the securities are held for a period of over one year. // // Otherwise, the deposit must be equivalent to 50 % of the amount of the acquisition. // // (b) Collective investment undertakings for transferable securities which acquire foreign securities are not required to constitute a deposit in respect of an amount equivalent to 10 % of their portfolio of securities.' // // Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 4 June 1986. For the Commission The President Jacques DELORS (1) OJ No L 8, 10. 1. 1985, p. 34. (2) OJ No 43, 12. 7. 1960, p. 919/60. (3) OJ No 9, 22. 1. 1963, p. 62/63.